Citation Nr: 0719889	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  03-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for chronic left trapezius muscle strain manifested by 
chronic myofascial pain in the left upper back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which, in part, granted service connection for 
chronic left trapezius muscle strain manifested by chronic 
myofascial pain in the left upper back (hereinafter, left 
shoulder disability), evaluated as 10 percent disabling.  The 
veteran perfected an appeal of the decision seeking a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for a thoracic 
spine disability.  During the pendency of the appeal, the RO, 
in a June 2006 rating decision, granted service connection 
for mild degenerative joint disease of the thoracic spine, 
evaluated as 10 percent disabling.  The veteran was notified 
of this decision and did not file a notice of disagreement.  
Therefore, the issue of any higher evaluation for this 
disability is not presently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran's left shoulder disability is evaluated under 
Diagnostic Codes (DCs) 5301-5019.  Under DCs 5301-5323, 
muscle injuries disabilities are rated as slight, moderate, 
moderately severe or severe according to criteria based on 
the type of injury, the history and complaint, and objective 
findings.  38 C.F.R. § 4.56(d) (2006).

The veteran's left shoulder disability has also been by 
analogy to bursitis.  Bursitis is rated on limitation of 
motion of the affected parts, as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5019 (2006).  DC 5201 
provides the ratings criteria for limitation of motion of the 
arm.  38 C.F.R. § 4.71a, DC 5201 (2006).  Under that code, a 
higher rating of 20 percent is warranted when the medical 
evidence demonstrates limitation of motion of the nondominant 
arm at shoulder level or midway between the side and shoulder 
level.  A 30 percent rating is warranted where arm motion is 
limited to 25 degrees from the side.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2006).  

The record reflects that the veteran was afforded VA 
examinations in March 2006. The neurological report dated on 
March 8, 2006 stated that pain limited the range of motion of 
the left shoulder; however, it did not include range of 
motion measurements for the shoulder.  The Board notes that 
shoulder abduction is the essential factor in assessing 
shoulder range of motion under DC 5201.  The Board is aware 
that a subsequent report dated on March 16, 2006 indicated 
that there was normal range of motion of shoulder 
"shrugging," however, this examiner also did not include 
range of motion measurements and it is unclear to the Board 
whether this type of motion (i.e., shrugging) is different 
than that contemplated under DC 5201.  To clearly assess the 
veteran's left shoulder disability under DC 5201, the Board 
finds that range of motion measurements are necessary.  

The Board regrets the additional delay in adjudication of the 
veteran's claim that a remand will entail.  However, it is 
necessary to ensure that the veteran gets all consideration 
due him under the law.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his service-connected 
left shoulder disability since March 
2006.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected left shoulder 
disability.  His claims folder should 
be available to and reviewed in 
conjunction with the examination.  All 
indicated tests, studies and X-rays 
should be performed.  The report should 
set forth all objective findings 
regarding the let shoulder, including 
complete range of motion measurements.  
The examiner must comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, and 
painful motion or pain with use of the 
left shoulder.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).   

3.  Thereafter, adjudicate the issue on 
appeal in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




